         Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMMIE HILLIARD,                                :
on behalf of himself and all others similarly   :
situated,                                       :
                                                :
               Plaintiff,                       : Case No.:
                                                :
       v.                                       :
                                                :
THE LAW OFFICES OF                              :
HAYT HAYT & LANDAU, LLC,                        :
                                                :
               Defendant.

                                                  Filed on Behalf of Plaintiff:
                                                  JIMMIE HILLIARD

                                                  Counsel of Record for This Party:

                                                  THE LAW FIRM OF FENTERS WARD

                                                  Joshua P. Ward
                                                  Pa. I.D. No. 320347



                                                  The Law Firm of Fenters Ward
                                                  The Rubicon Building
                                                  201 South Highland Avenue
                                                  Suite 201
                                                  Pittsburgh, PA 15206

                                                  Telephone: (412) 545-3015
                                                  Facsimile: (412) 540-3399
                                                  E-mail:     jward@fentersward.com
            Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 2 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JIMMIE HILLIARD,                                 :
 on behalf of himself and all others similarly    :
 situated,                                        :
                                                  :
                Plaintiff,                        : Case No.:
                                                  :
        v.                                        :
                                                  :
 THE LAW OFFICES OF                               :
 HAYT, HAYT & LANDAU, LLC,                        :
                                                  :
                Defendant.

                                CLASS ACTION COMPLAINT

       AND NOW, comes Plaintiff, Jimmie Hilliard, by and through the undersigned counsel,

The Law Firm of Fenters Ward and, specifically, Joshua P. Ward, Esquire, who files the within

Class Action Complaint in Civil Action against Defendant, The Law Offices of Hayt, Hayt, &

Landau, LLC, of which the following is a statement:

                                            PARTIES

       1.      Plaintiff, Jimmie Hilliard (hereinafter “Jimmie Hilliard”), is an adult individual

who currently resides at 716 Sun Valley Court, Chester Springs, Pennsylvania 19425.

       2.      The Law Offices of Hayt, Hayt & Landau, LLC (hereinafter “HH&L”), is a limited

liability company with its principal place of business located at Two Industrial Way West,

Eatontown, New Jersey, 07724-0500.

                                JURISDICTION AND VENUE

       3.      Jurisdiction is proper as Plaintiff brings this lawsuit under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter, the “FDCPA”).


                                                 1
            Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 3 of 11




       4.      Venue is proper pursuant to 28 U.S.C. § 1391 as this district and division is where

Defendant is subject to jurisdiction pursuant to 28 U.S.C. § 1391(b)(1) and where a substantial

part of the events and omissions giving rise to the claim occurred pursuant to 28 U.S.C. §

1391(b)(2).

                                 ALLEGATIONS OF FACT

       5.      On July 17, 2019, Midland Funding, through HH&L, filed a Civil Complaint

against Jimmie Hilliard in Magisterial District Court at Docket Number: MJ-38125-CV-0000114-

2019. A true and correct copy of the Docket is attached hereto, made a part hereof, and marked as

Exhibit “A”.

       6.      On September 5, 2019, a Civil Action Hearing was held before the Honorable

James Gallagher, Magisterial District Judge. See Exhibit “A”.

       7.      On September 10, 2019, at the conclusion of the Civil Action hearing, Judge

Gallagher granted a JUDGMENT FOR PLAINTIFF in favor of Capital One Bank and against

Jimmie Hilliard. See Exhibit “A”.

       8.      On September 24, 2019, Jimmie Hilliard began making monthly payments to

HH&L in order to settle the abovementioned alleged objection. A true and correct copy of Jimmie

Hilliard’s online banking statement is attached hereto, made a part hereof, and marked as Exhibit

“B”.

       9.      On January 16, 2020, after making his payment on January 8, 2020, Jimmie Hilliard

discovered that HH&L had enrolled him in an automatic payment scheme without Mr. Hilliard’s

prior knowledge, authorization or consent.




                                                2
          Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 4 of 11




       10.     By enrolling Jimmie Hilliard in an automatic payment scheme without his prior

knowledge, authorization or consent, HH&L violated 15 U.S.C.A. § 1692e(10) which prohibits

the use of any false, deceptive or misleading means in connection with the collection of any debt.

       11.     HH&L further took action that cannot legally be taken in violation of 15 U.S.C.

§1692e(5) for enrolling Jimmie Hilliard in a payment arrangement he did not consent to.

                                    CLASS ALLEGATIONS
       12.     Plaintiff brings these claims on behalf of the following class pursuant to Rule 1708

of Pennsylvania Civil Procedure.

               The Class consists of all individuals to whom Defendant enrolled in
               automatic payment schemes without their prior authorization or
               consent in an attempt to collect upon any debt.

       13.     Excluded from the class is Defendant HH&L as well as their past and present

officers, employees, agents or affiliates, any judge who presides over this action, and any attorneys

who enter their appearance in this action.

       14.     Plaintiff reserves the right to expand, limit, modify, or amend the class definitions,

including the addition of one or more subclasses, in connection with his motion for class

certification, or at any other time, based on, among other things, changing circumstances and new

facts obtained during discovery.

       15.     Questions of law and fact common to the Plaintiff class, predominate over any

issues involving only individual class members. The primary issues concern: Defendant’s willful

enrollment of Plaintiff in an autopayment scheme without Plaintiff’s prior authorization or consent

constituted a false and deceptive means in an attempt to collect a debt in violation of 15 U.S.C. §

1692e(10) of the FDCPA.




                                                 3
          Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 5 of 11




        16.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because of a well-

defined public interest in this litigation:

        17.       Numerosity – Federal Rule of Civil Procedure 23(a)(1). Upon information and

belief, the members of Class are so numerous that individual joinder of all class members is

impracticable because there are hundreds and/or thousands of persons where Defendant has

utilized the abovementioned false, deceptive, unfair, and unconscionable means in an attempt to

collect a debt.

        18.       The identities of all class members are readily ascertainable from the records of

Defendant and those individuals to whom Defendant has enrolled in automatic payment schemes

without their prior knowledge, consent, or authorization.

        19.       Commonality – Federal Rule of Civil Procedure 23(a)(2). This action involves

questions of law and fact that are common to the class members. Such common questions include,

but are not limited to:

                  a. Whether Defendant’s actions of enrolling Plaintiff in an automatic payment

                     scheme without their prior knowledge, authorization or consent constituted a

                     false and deceptive means in an attempt to collect a debt in violation of 15

                     U.S.C. §§ 1692e(5) and 1692e(10) of the FDCPA.

        20.       Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other class members’ claims because, among other things, all class members were

comparably injured. The Plaintiffs and all members of the Plaintiff Class have claims arising out

of the Defendant’s common uniform course of conduct complained of herein.




                                                  4
           Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 6 of 11




        21.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate representative of the Class because their interests do not conflict with the

interests of the other class members Plaintiff seeks to represent; Plaintiff has retained counsel

competent and experienced in complex class action litigation; Plaintiff intends to prosecute this

action vigorously; and Plaintiff’s counsel has adequate financial means to vigorously pursue this

action and ensure the interests of the classes will not be harmed. Furthermore, the interests of the

class members will be fairly and adequately protected and represented by Plaintiff and Plaintiff’s

counsel.


                                    COUNT I
                   VIOLATIONS OF THE FDCPA, 15 U.S.C. § 1692, et seq.
        22.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        23.     There is abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors. Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy. 15 U.S.C. 1692(a).

        24.     The purpose of the FDCPA is to “eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C. § 1692(e).

        25.     Jimmie Hilliard is a “consumer” as defined by § 1692a(3) of the FDCPA.

        26.     HH&L is a “debt collector” as defined by § 1692a(6) of the FDCPA.

        27.     Upon information and belief, the alleged “debt” arises out of an alleged transaction

entered into primarily for personal, family, or household purposes. “The term ‘debt’ means any

                                                  5
          Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 7 of 11




obligation or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily

for personal, family, or household purposes, whether or not such obligation has been reduced to

judgment.” 15 U.S.C. § 1692a(5).

       28.     The Third Circuit has held that the FDCPA is to be enforced by private attorney

generals. Weiss v. Regal Collections, 385 F.3d 337, 345 (3d. Cir. 2004).

       29.       Section 1692e of the FDCPA provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any
               debt. Without limiting the general application of the foregoing, the
               following conduct is a violation of this section:
               …
               (10) The use of any false representation or deceptive means to
               collect or attempt to collect any debt or to obtain information
               concerning a consumer.

15 U.S.C. § 1692e of the FDCPA.

       30.     On August 5, 2019, September 10, 2019, September 24, 2019, October 30, 2019,

December 10, 2019, and January 8, 2020, HH&L, Mr. Hilliard made $30.00 payments to HH&L

in order to settle the abovementioned debt. See Exhibit “B”.

       31.     On January 16, 2020, Jimmie Hilliard discovered that HH&L had enrolled him in

an automatic payment scheme without Mr. Hilliard’s prior knowledge, authorization or consent.

       32.     By enrolling Jimmie Hilliard in an automatic payment scheme without his prior

knowledge, authorization or consent, HH&L utilized false, deceptive, and misleading

representations or means in connection with the attempted collection of any debt in violation of 15

U.S.C.A. § 1692e(10) of the FDCPA.




                                                6
          Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 8 of 11




        33.     Section 1692d of the FDCPA provides, in relevant part: “A debt collector may not

engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt.”

        34.     Here, the only natural consequence of HH&L’s acts of willfully communicating

credit information which was known to be false was to harass, oppress, and abuse Jimmie Hilliard.

        35.     As such, HH&L’s conduct, as set forth above, violated 15 U.S.C. § 1692d of the

FDCPA.

        36.     Section 1692k(a) of the FDCPA provides, in relevant part:

                …any debt collector who fails to comply with any provision of this
                subchapter with respect to any person is liable to such person in an
                amount equal to the sum of – (1) any actual damages sustained by
                such person as the result of such failure; (2)(A) in the case of any
                action by an individual, such additional damages as the court may
                allow, but not exceeding $1,000; and (3) in the case of any
                successful action to enforce the foregoing liability, the costs of the
                action, together with a reasonable attorney's fee as determined by
                the court.”

15 U.S.C. § 1692k(a) of the FDCPA.

        37.     As a direct and proximate result of HH&L’s violations of the FDCPA, as set forth

above, Jimmie Hilliard has suffered annoyance, anxiety, embarrassment, emotional distress, and

severe inconvenience.

                                  COUNT III
                      PERMANENT INJUNCTION ENJOINING
                THE LAW OFFICES OF HAYT, HAYT, OF LANDAU FROM
                 CREATING FALSE AUTOPAYMENT ARRANGEMENT

        38.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        39.     In order to establish a claim for a permanent injunction, the party must establish his

or her clear right to relief. Buffalo Twp. v. Jones, 571 Pa. 637, 813 A.2d 659 (2002).

                                                  7
          Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 9 of 11




        40.        The party need not establish either irreparable harm or immediate relief and a court

“may issue a final injunction if such relief is necessary to prevent a legal wrong for which there is

no adequate redress at law.” Berwick Twp. v. O’Brien, 148 A.3d 872, 891 (Pa. Commw. Ct. 2016)

citing Buffalo Twp. at 663.

        41.        A party must also show greater injury will result from refusing rather than granting

the relief requested. Berwick Twp. v. O'Brien, 148 A.3d 872, 891 (Pa. Commw. Ct. 2016).

        42.        In the case at hand, Plaintiff possesses clear rights to relief through §§ 1692d,

1692e(5), 1692e(10), and 1692k of the FDCPA.

        43.        HH&L affirmatively employed false and misleading representations in clear

violation of the FDCPA by enrolling Mr. Hilliard in an autopayment scheme without his prior

knowledge, authorization or consent.

        44.        This course of conduct constituted a false and misleading representation in

connection with the collection of any debt thus violating §§ 1692e, 1692e(5), 1692e(10), and

1692d of the FDCPA.

        45.        In the case at hand, a permanent injunction is necessary to prevent the legal

wrongdoing of HH&L.

        46.        No adequate redress at law exists outside halting HH&L’s illegal practice of

enrolling consumers in automatic payment schemes without the consumers’ knowledge,

authorization or consent, nothing short of the requested cure will protect Jimmie Hilliard, and the

Plaintiff Class.




                                                    8
         Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 10 of 11




                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, Jimmie Hilliard, on their own behalf and on behalf of the class

members respectfully requests this Honorable Court enter judgment in Plaintiff’s favor and against

Defendant, The Law Offices of Hayt, Hayt & Landau, LLC, as follows:

       A. Declaring this action a proper class action, certifying the classes as requested herein,

           designating Plaintiff as Class Representatives and appointing the undersigned counsel

           as Class Counsel;

       B. Ordering Defendant to pay actual, consequential, statutory, and/or punitive damages to

           Plaintiff and the class members, including restitution and disgorgement of all profits

           and unjust enrichment that Defendant obtained from Plaintiff and the class members as

           a result of Defendant’s unlawful conduct;

       C. Ordering declaratory and injunctive relief as permitted by law or equity, including

           enjoining Defendant from continuing the unlawful conduct as set forth herein;

       D. Ordering Defendant to pay attorney’s fees and litigation costs to Plaintiff and the other

           members of the class;

       E. Ordering Defendants to pay both pre- and post-judgment interest on any amounts

           awarded; and

       F. Ordering such other and further relief as may be just and proper




                                                9
        Case 2:21-cv-00081-JCJ Document 1 Filed 01/07/21 Page 11 of 11




                                        JURY DEMAND


       Plaintiff respectfully demands a jury on all matters so triable.

                                                      Respectfully submitted,

                                                      THE LAW FIRM OF FENTERS WARD



Date: January 7, 2021                                By: /s/ Joshua P. Ward______________
                                                          Joshua P. Ward (Pa. I.D. No. 320347)
                                                          Kyle H. Steenland (Pa. I.D. No. 327786)

                                                         The Rubicon Building
                                                         201 South Highland Avenue
                                                         Suite 201
                                                         Pittsburgh, PA 15206

                                                         Counsel for Plaintiff




                                                10
